

116 HR 5937 IH: To designate the headquarters building of the Department of Transportation located at 1200 New Jersey Avenue, SE, in Washington, DC, as the “William T. Coleman, Jr., Federal Building”.
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5937IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Mr. Evans (for himself, Mr. Reschenthaler, Mr. Brendan F. Boyle of Pennsylvania, Ms. Dean, Mr. Keller, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the headquarters building of the Department of Transportation located at 1200 New Jersey Avenue, SE, in Washington, DC, as the William T. Coleman, Jr., Federal Building.1.William T. Coleman, Jr., Federal Building(a)In generalThe headquarters building of the Department of Transportation located at 1200 New Jersey Avenue, SE, in Washington, DC, shall be known and designated as the William T. Coleman, Jr., Federal Building.(b)ReferencesAny reference in law, map, regulation, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the William T. Coleman, Jr., Federal Building.